Exhibit 10.1
SUBORDINATED
NOTE PURCHASE AGREEMENT
Dated as of October 20, 2009

 



--------------------------------------------------------------------------------



 



SUBORDINATED NOTE PURCHASE AGREEMENT
     This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 20, 2009 and is made by and among RIVER BANK (“Borrower”) and COMMERCE
BANK & TRUST COMPANY (the “Lender”).
RECITALS:
     Borrower is a Massachusetts bank and a wholly-owned subsidiary of LSB
Corporation, a Massachusetts corporation (“Parent”).
     Borrower has requested that Lender purchase from Borrower $6,000,000 in
subordinated debt (the “Subordinated Debt”) that qualifies as Tier 2 Capital (as
defined herein). The Subordinated Debt may be referred to in this Agreement as
the “Facility.”
     Lender is willing to purchase from Borrower a subordinated note in the
principal amount of $6,000,000 in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Note (as
defined herein). The Subordinated Debt is intended to qualify as Tier 2 Capital.
     THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
1. DEFINITIONS.
     1.1. Defined Terms. The following capitalized terms generally used in this
Agreement and in the other Transaction Document have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.
     “Affiliate(s)” means, with respect to any Person, such Person’s immediate
family members, partners, members or parent and subsidiary corporations, and any
other Person directly or indirectly controlling, controlled by, or under common
control with, said Person and their respective Affiliates, and solely in the
case of Lender and its Affiliates, their members, shareholders, directors,
officers, employees, agents and representatives.
     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to (i) have been duly adopted by the
Board of Directors and (ii) be in full force and effect on the date of such
certification.

2



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the preamble hereto and shall
include any successor to Borrower by merger or consolidation.
     “Borrower 2008 Financial Statements” has the meaning set forth in
Section 4.4.
     “Borrower Financial Statements” has the meaning set forth in Section 4.4.
     “Borrower’s Accountant” means such firm of certified public accountants
selected by Parent as shall from time to time audit Parent.
     “Borrower’s Liabilities” means Borrower’s obligations under this Agreement
and any other Transaction Documents.
     “Business Day” means any day other than a Saturday, Sunday or any other day
on which banking institutions in Massachusetts are permitted or required by any
applicable law or executive order to close.
     “Closing” has the meaning set forth in Section 2.5.
     “Closing Date” means October 20, 2009.
     “Code” means the Internal Revenue Code of 1986, as amended or recodified.
     “Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.
     “Disbursement” has the meaning set forth in Section 3.1.
     “Equity Interest” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants, options or other rights to purchase any of the
foregoing.
     “Event of Default” has the meaning set forth in Section 8.1.1.
     “Facility” has the meaning set forth in the recitals hereto.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FDI Act” means the Federal Deposit Insurance Act, as amended or
recodified.
     “FRB” means the Board of Governors of the Federal Reserve System.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America.

3



--------------------------------------------------------------------------------



 



     “Governmental Agency(ies)” means, individually or collectively, any
federal, state, county or local governmental department, commission, board,
regulatory authority or agency with jurisdiction over Borrower or Parent, as
applicable.
     “Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under the
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.
     “Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended,
30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all comparable state and local laws, laws of other
jurisdictions or orders and regulations.
     “Indebtedness” means and includes: (a) all items arising from the borrowing
of money that, according to GAAP as in effect from time to time, would be
included in determining total liabilities as shown on the consolidated balance
sheet of Borrower or any Subsidiary of Borrower; and (b) all obligations secured
by any lien in property owned by Borrower whether or not such obligations shall
have been assumed; provided, however, Indebtedness shall not include deposits or
other indebtedness created, incurred or maintained in the ordinary course of
Borrower’s business (including, without limitation, federal funds purchased,
advances from any Federal Home Loan Bank, secured deposits of municipalities,
letters of credit issued by Borrower’s depository institution and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.
     “Instructions” means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Subordinated Debt should be
disbursed at Closing.
     “Interest Payment Date” means a date one month after the closing date and
every month thereafter continuing until the earlier of the Maturity Date or the
date the Subordinated Debt is paid in full.
     “Interest Rate” means a 8.50% per annum rate of interest.

4



--------------------------------------------------------------------------------



 



     “Interim Financial Statements” has the meaning set forth term in
Section 4.4.1.
     “Leases” means all leases, licenses or other documents providing for the
use or occupancy of any portion of any Property, including all amendments,
extensions, renewals, supplements, modifications, sublets and assignments
thereof and all separate letters or separate agreements relating thereto.
     “Lender” has the meaning set forth in the preamble hereto.
     “Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations, business or prospects of such
Person or its Subsidiaries, or (ii) would materially impair the ability of any
Person to perform its respective obligations under this Agreement or the
Subordinated Note, or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in banking and
similar laws, rules or regulations of general applicability or interpretations
thereof by Governmental Agencies, (2) changes in GAAP or regulatory accounting
requirements applicable to financial institutions and their holding companies
generally, (3) changes after the date of this Agreement in general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to Parent, Borrower or Lender,
including, but not limited to, changes in levels of interest rates generally,
(4) direct effects of compliance with this Agreement on the operating
performance of Parent, Borrower or Lender, including expenses incurred by
Parent, Borrower or Lender in consummating the transactions contemplated by this
Agreement, and (5) the effects of any action or omission taken by Borrower with
the prior written consent of Lender, and vice versa, or as otherwise
contemplated by this Agreement and the Subordinated Note.
     “Maturity Date” means October 20, 2016.
     “Parent” has the meaning set forth in the recitals hereto.
     “Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
     “Property” means any real property owned or leased by Borrower or any
Affiliate or Subsidiary.
     “Subordinated Debt” has the meaning set forth in the recitals hereto.
     “Subordinated Note” means a Subordinated Note in the form attached as
Exhibit A hereto, as amended, restated, supplemented or modified from time to
time and each Subordinated Note delivered in substitution or exchange for such
Subordinated Note.

5



--------------------------------------------------------------------------------



 



     “Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
     “Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in the
Statement of Policy on Risk-Based Capital for state chartered FDIC-insured
non-member banks published by the FDIC (12 C.F.R. Part 325, Appendix A, as
amended, modified and supplemented and in effect from time to time or any
replacement thereof).
     “Transaction Documents” means this Agreement and the Subordinated Note.
     “Unmatured Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become an Event of Default.
     1.2. Certain Accounting Terms; Interpretations. Notwithstanding the
foregoing, any accounting terms used in this Agreement which are not
specifically defined herein shall have the meaning customarily given to them in
accordance with GAAP. Where the character or amount of any asset or liability or
item of income or expense is required to be determined or any consolidation or
other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement. The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined. The words “hereof”, “herein” and “hereunder” and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “including” when
used in this Agreement without the phrase “without limitation,” shall mean
“including, without limitation.” All references to time of day herein are
references to eastern time unless otherwise specifically provided. Any reference
contained herein to attorneys’ fees and expenses shall be deemed to be
reasonable fees and expenses of Lender’s outside counsel and of any other
third-party experts or consultants engaged by Lender’s outside counsel on
Lender’s behalf. All references to the Transaction Documents shall be deemed to
be to such documents as amended, modified or restated from time to time. With
respect to any reference in this Agreement to any defined term, (a) if such
defined term refers to a Person, then it shall also mean all heirs, legal
representatives and permitted successors and assigns of such Person, and (b) if
such defined term refers to a document, instrument or agreement, then it shall
also include any replacement, extension or other modification thereof.
     1.3. Exhibits Incorporated. All Exhibits attached are hereby incorporated
into this Agreement.

6



--------------------------------------------------------------------------------



 



2. SUBORDINATED DEBT.
     2.1. General Matters.
          2.1.1. Certain Terms. The Lender agrees to purchase the Subordinated
Debt from Borrower on the Closing Date in accordance with the terms of, and
subject to the conditions set forth in, this Agreement and the Subordinated
Note. The Subordinated Debt shall be disbursed in accordance with Section 3.1.
The Subordinated Debt shall bear interest per annum at a rate equal to 8.50%.
The unpaid principal balance of the Subordinated Debt plus all accrued but
unpaid interest thereon shall be due and payable on the Maturity Date, or such
earlier date on which such amount shall become due and payable on account of
acceleration by Lender in accordance with the terms of the Subordinated Note or
this Agreement.
          2.1.2. Subordination. The Subordinated Note shall be subordinated in
accordance with the subordination provisions set forth therein.
     2.2. The Subordinated Note. The Facility shall be further evidenced by the
Subordinated Note.
     2.3. Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the other Transaction Document with respect to the Subordinated
Note shall be repaid in full. Borrower acknowledges and agrees that Lender has
not made any commitments, either express or implied, to extend the terms of the
Facility past its Maturity Date, and shall not extend such terms beyond the
Maturity Date unless Borrower and Lender hereafter specifically otherwise agree
in writing.
     2.4. Unsecured Facility. The obligations of Borrower to Lender under the
Subordinated Note shall be unsecured.
     2.5. The Closing. The execution and delivery of the Transaction Documents
(the “Closing”) shall occur at the offices of the Borrower at 10:00 a.m. (local
time) on the Closing Date, or at such other place or time or on such other date
as the parties hereto may agree.
     2.6. Interest Payments. The Facility will bear interest at the Interest
Rate of 8.50% per annum on the principal thereof, on any overdue principal and
on any overdue installment of interest, payable on each Interest Payment Date at
the rates and under the circumstances set forth herein. The initial Interest
Payment Date shall be on the date one month after the Closing.
     2.7. Computation of Interest. Interest shall be computed on the basis of
the actual number of days elapsed in the period during which interest accrues
and a year of 360 days. In computing interest, the date of funding shall be
included and the date of payment (with respect to the amount timely paid on such
date) shall be excluded. The parties hereto intend to conform strictly to
applicable usury laws as in effect from time to time during the term of the
Facility. Accordingly, if the transaction contemplated hereby would be usurious
under applicable law (including the laws of the United States of America, or of
any other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in this Agreement or the
Subordinated Note, Borrower and Lender agree that the aggregate of all

7



--------------------------------------------------------------------------------



 



consideration that constitutes interest under applicable law that is contracted
for, charged or received under or in connection with this Agreement shall under
no circumstances exceed the maximum amount of interest allowed by applicable
law, and any excess shall be credited to Borrower by Lender (or if such
consideration shall have been paid in full, such excess refunded to Borrower by
Lender).
     2.8. Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.
     2.9. Application of Payments. All payments received by Lender from or on
behalf of Borrower shall be applied first to amounts due to Lender to reimburse
Lender’s costs and expenses, including those pursuant to Section 5.4 or
Section 8.4, second to accrued interest under the Subordinated Note, and third
to principal amounts outstanding under the Subordinated Note; provided, however,
subject to Section 8.1.2 of this Agreement, that after the date on which the
final payment of principal with respect to the Facility is due or following and
during any Event of Default or Unmatured Event of Default, all payments received
on account of Borrower’s Liabilities shall be applied in whatever order,
combination and amounts as Lender, in its sole and absolute discretion, decides,
to all costs, expenses and other indebtedness owing to Lender.
     2.10. Payment of Principal. Borrower shall repay to Lender $1,200,000 as
principal reduction on the third annual anniversary of the closing and on each
successive annual anniversary thereafter until the final maturity date in 2016.
     2.11. Redemption. Commencing on or after the one year anniversary of the
Closing Date, Borrower may, upon at least five Business Days’ notice to Lender,
redeem all or a portion of the principal amount outstanding under the
Subordinated Debt by paying the principal amount to be prepaid, together with
unpaid accrued interest thereon to the date of redemption. With respect to the
premature redemption of Subordinated Debt, Borrower shall pay Lender an amount
in cash equal to (i) 104.0% of the principal amount of Subordinated Debt to be
redeemed if redeemed on or after October 20, 2010 but before October 20, 2012,
(ii) 103.0% of the principal amount of Subordinated Debt to be redeemed if
redeemed on or after October 20, 2012 but before October 20, 2013, (iii) 102.5%
of the principal amount of Subordinated Debt to be redeemed if redeemed on or
after October 20, 2013 but before October 20, 2014, (iv) and 100.5% of the
principal amount of Subordinated Debt to be redeemed if redeemed on October 20,
2014 but before October 20, 2016, in each case plus unpaid interest accrued
thereon to such redemption date. Borrower acknowledges, under current applicable
regulations, it may not retire its obligations hereunder without the prior
written consent of the FDIC or other primary regulator (including payment at
maturity, or pursuant to an acceleration clause or redemption prior to
maturity). Borrower further acknowledges that Lender shall have no
responsibility to verify whether Borrower has obtained any such consent.
     2.12. Right of Offset. Lender hereby expressly waives any right of offset
it may have against Borrower.

8



--------------------------------------------------------------------------------



 



3. DISBURSEMENT.
     3.1. Disbursement. At the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by Borrower and Borrower
has executed and delivered to Lender each of the Transaction Documents and any
other related documents in form and substance reasonably satisfactory to Lender,
Lender shall disburse $6,000,000 (net of certain expenses) to Borrower for the
Subordinated Note (the “Disbursement”).
     3.2. Conditions Precedent to Disbursement. In conjunction with and as
additional (but independent) supporting evidence for certain of the covenants,
representations and warranties made by Borrower herein, prior to and as a
condition of the Disbursement, Borrower shall deliver or cause to be delivered
to Lender each of the following:
          3.2.1. Transaction Documents. The Transaction Documents, including,
without limitation, the Subordinated Note.
          3.2.2. Authority Documents.
               3.2.2.1. A copy, certified by the Secretary or an Assistant
Secretary of Borrower, of the charter of Borrower;
               3.2.2.2. A good standing certificate of Borrower issued by the
appropriate secretary of state or Governmental Agency;
               3.2.2.3. A copy, certified by the Secretary or an Assistant
Secretary of Borrower, of the Bylaws of Borrower;
               3.2.2.4. A copy, certified by the Secretary or an Assistant
Secretary of Borrower, of the resolutions of the board of directors of Borrower
authorizing the execution, delivery and performance of this Agreement and the
Subordinated Note; and
               3.2.2.5. An incumbency certificate of the Secretary or an
Assistant Secretary of Borrower certifying the names of the officer or officers
of Borrower authorized to sign this Agreement, the Subordinated Note and the
other documents provided for in this Agreement, together with a sample of the
true signature of each such officer (Lender may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).
          3.2.3. Other Requirements. Such other additional information regarding
Borrower, any Subsidiary and their respective assets, liabilities (including any
liabilities arising from, or relating to, legal proceedings) and contracts as
Lender may reasonably require.
          3.2.4. Other Documents. Such other certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents which are
provided for hereunder or as Lender may reasonably request.

9



--------------------------------------------------------------------------------



 



4. GENERAL REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and
warrants to Lender as follows:
     4.1. Organization and Authority.
          4.1.1. Organization Matters. Borrower is validly existing and in good
standing under the laws of The Commonwealth of Massachusetts and has all
requisite corporate power and authority, and possesses all licenses necessary,
to conduct business and activities as presently conducted, to own its properties
and to perform its obligations under this Agreement. The deposit accounts of
Borrower are insured by the FDIC. Borrower has not received any notice or other
information indicating that Borrower is not an “insured depository institution”
as defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of Borrower as an
FDIC-insured institution. Borrower and its Subsidiaries have made payment of all
franchise and similar taxes in all of the respective jurisdictions in which they
are incorporated, chartered or qualified, except for any such taxes (i) where
the failure to pay such taxes will not have a Material Adverse Effect on
Borrower, (ii) the validity of which is being contested in good faith or
(iii) for which proper reserves have been set aside on the books of Borrower or
any applicable Subsidiary, as the case may be.
          4.1.2. Capital Stock and Related Matters. All of the outstanding
capital stock of Borrower is owned beneficially and of record by Parent and has
been duly authorized and validly issued and is fully paid and nonassessable.
There are, as of the date hereof, no outstanding options, rights, warrants or
other agreements or instruments obligating Borrower to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of the capital stock
of Borrower or obligating Borrower to grant, extend or enter into any such
agreement or commitment to any Person other than Parent.
          4.1.3. Subsidiaries. Each Subsidiary of Borrower and Parent is validly
existing and in good standing under the laws of its jurisdiction or
organization, and each Subsidiary has all requisite power and authority,
corporate or otherwise, and possesses all material licenses necessary, to
conduct its business and own its properties.
     4.2. No Impediment to Transactions.
          4.2.1. Transaction is Legal and Authorized. The issuance of the
Subordinated Debt, the borrowing of the principal amount of the Facility, the
execution of this Agreement and the other Transaction Document and compliance by
Borrower with all of the provisions of this Agreement and of the other
Transaction Document are within the corporate and other powers of Borrower. This
Agreement and the other Transaction Document to which Borrower is a party have
been duly authorized, executed and delivered, and, assuming due authorization,
execution and delivery by the other parties thereto, are the legal, valid and
binding obligations of Borrower, enforceable in accordance with their terms.
          4.2.2. No Defaults or Restrictions. Neither the execution and delivery
of the Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a breach of, or constitute a default
under: (i) any of the terms, obligations, covenants, conditions or provisions of
any corporate restriction or of any contract, agreement,

10



--------------------------------------------------------------------------------



 



indenture, mortgage, deed of trust, pledge, bank loan or credit agreement,
charter, bylaw or any other agreement or instrument to which Borrower, Parent or
any Subsidiary is now a party or by which any of them or any of their properties
may be bound or affected; (ii) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency; or
(iii) any statute, rule or regulation applicable to Borrower or Parent, except,
in each such case, for such violations and conflicts that would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect
on such Person, or (b) result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any property or asset of Borrower,
Parent or any Subsidiary, except for such liens, charges and encumbrances that
would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on such Person. None of Borrower, Parent or any
Subsidiary is in default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or other
agreement or instrument to which Borrower, Parent or any Subsidiary is a party
or by which Borrower, Parent or any Subsidiary or their respective properties
may be bound or affected, except, in each case, only such defaults that would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on Borrower, Parent or any Subsidiary.
          4.2.3. Governmental Consent. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by Borrower
that have not been obtained, and no registrations or declarations are required
to be filed by Borrower in connection with, or, contemplation of, the execution
and delivery of, and performance under, this Agreement and the other Transaction
Document that have not been filed, other than such orders, permissions,
consents, approvals, authorizations, registrations and declarations that would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on Borrower.
     4.3. Possession of Licenses and Permits. Each of Borrower and the
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by it,
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect on Borrower; each
of the Borrower and its Subsidiaries is in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate have a Material Adverse Effect on
Borrower; all of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on Borrower; and neither Borrower nor any Subsidiary of
Borrower has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, singularly or in the
aggregate, in the reasonable judgment of Borrower, is likely to result in a
Material Adverse Effect on Borrower.
     4.4. Financial Condition.
          4.4.1. Borrower Financial Statements. Borrower has delivered to Lender
copies of regulatory financial statements on the appropriate regulatory form
filed by Borrower (the “Borrower 2008 Financial Statements”) for the 12 months
ended December 31, 2008.

11



--------------------------------------------------------------------------------



 



The Borrower 2008 Financial Statements are true and correct in all material
respects, are prepared in accordance with the respective books of account and
records of Borrower and its Subsidiaries and have been prepared in accordance
with applicable banking regulations, rules and guidelines and with GAAP on a
basis consistent with prior periods, and fairly and accurately present in all
material respects the financial condition of Borrower and its assets and
liabilities and the results of its operations as at, and for the period ending
at, such date. In addition, Borrower has delivered to Lender copies of its
regulatory financial statements filed by Borrower for the period ended June 30,
2009 (“Interim Financial Statements” and together with the Borrower 2008
Financial Statements, the “Borrower Financial Statements”). The Interim
Financial Statements are true and correct in all material respects, are prepared
in accordance with the respective books of account and records of Borrower and
its Subsidiaries and have been prepared in accordance with applicable banking
regulations, rules and guidelines and with GAAP, without footnotes and subject
to year end adjustments, on a basis consistent with prior periods, and, to the
best of Borrower’s knowledge, fairly and accurately present in all material
respects the financial condition of Borrower and its assets and liabilities and
the results of its operations as at, and for the period ending at, such date.
The Borrower Financial Statements contain and reflect provisions for taxes,
reserves and other liabilities of Borrower in accordance with applicable banking
regulations, rules and guidelines, respectively. Borrower does not have any
material debt, liability or obligation of any nature (whether accrued,
contingent, absolute or otherwise) which is not provided for or disclosed in the
Borrower Financial Statements.
          4.4.2. Absence of Default. No event has occurred which either of
itself or with the lapse of time or the giving of notice or both, would give any
creditor of Borrower the right to accelerate the maturity of any material
Indebtedness of Borrower. Borrower is not in default under any other lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Borrower.
          4.4.3. Loans. Each loan having an outstanding balance of more than
$1,000,000 and reflected as an asset of Borrower in the Borrower Financial
Statements is the legal, valid and binding obligation of the obligor named
therein, enforceable in accordance with its terms. To the best of Borrower’s
knowledge, after due and diligent inquiry, (a) no obligor named therein is
seeking to avoid the enforceability of the terms of any loan, and (b) no loan
having an unpaid balance (principal and accrued interest) in excess of
$1,000,000 is subject to any defense, offset or counterclaim.
          4.4.4. Allowance for Loan Losses. The allowance for loan losses shown
in the Borrower Financial Statements has been established in a manner consistent
with past practices and in accordance with applicable regulatory guidelines and,
to the best of Borrower’s knowledge, is adequate in all respects to provide for
losses, net of recoveries relating to loans

12



--------------------------------------------------------------------------------



 



previously charged off, on loans and leases outstanding as of the date of such
statements or reports.
          4.4.5. Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, Borrower has capital sufficient to
carry on its business and transactions and all businesses and transactions in
which it is about to engage and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Borrower, Parent or any Subsidiary.
     4.5. Title to Properties.
          4.5.1. Owned Property. For assets or property owned by Borrower,
Parent or any Subsidiary, Borrower, Parent and the Subsidiaries have,
respectively, good and marketable fee title to all the owned Properties, and
good and marketable title to all other property and assets reflected in the
Borrower Financial Statements, except for (a) real property and other assets
acquired and/or being acquired from debtors in full or partial satisfaction of
obligations owed to Borrower, (b) property or other assets leased by Borrower,
Parent or the Subsidiaries, and (c) property and assets sold or otherwise
disposed of in the ordinary course of the Borrower’s business subsequent to the
date of the Borrower Financial Statements.
          4.5.2. Leased Property. For assets or property leased by Borrower,
Parent or any Subsidiary, Borrower and each such Subsidiary enjoy peaceful and
undisturbed possession under all of the Leases under which they are operating,
all of which permit the customary operations of Borrower, Parent and any
Subsidiary, as applicable. None of such Leases is in material default and no
event has occurred which with the passage of time or the giving of notice, or
both, would constitute a material default by Borrower, Parent or any Subsidiary
under any thereof.
     4.6. No Material Adverse Change. Since June 30, 2009, to the best of
Borrower’s knowledge, neither the business, operations, properties nor assets of
Borrower, Parent or any Subsidiary have been materially and adversely affected
in any way, as the result of any act or event, including, without limitation,
fire, explosion, accident, act of God, strike, lockout, flood, drought, storm,
earthquake, combination of workmen or other labor disturbance, riot, activity of
armed forces or of the public enemy, embargo, or nationalization, condemnation,
requisition or taking of property, or cancellation or modification of contracts,
by any domestic or foreign government or any instrumentality or agency thereof.
Since September 30, 2009, there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect on Borrower,
Parent or any Subsidiary other than changes arising from transactions in the
ordinary course of business, and none of such changes has been materially
adverse, whether in the ordinary course of business or otherwise.
     4.7. Legal Matters.
          4.7.1. Compliance with Law. Borrower, Parent and the Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic

13



--------------------------------------------------------------------------------



 



or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where any such failure to comply would not
reasonably be expected to have a Material Adverse Effect on Borrower, Parent or
any Subsidiary.
          4.7.2. Taxes. Borrower, Parent and each Subsidiary have filed all
United States income tax returns and all state and municipal tax returns which
are required to be filed, and have paid, or made adequate provision for the
payment of, all material taxes which have become due pursuant to said returns or
pursuant to any assessment received by Borrower, Parent or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided. Borrower is unaware of any audit,
assessment or other proposed action or inquiry of the Internal Revenue Service
with respect to the United States income tax liability of Borrower, Parent or
any Subsidiary. To the best of Borrower’s knowledge, Borrower, Parent and each
Subsidiary have withheld amounts from their employees, shareholders or holders
of public deposit accounts in full and complete compliance with the tax
withholding provisions of applicable federal, state and local laws and each has
filed all federal, state and local returns and reports for all years for which
any such return or report would be due with respect to employee income tax
withholding, social security, unemployment taxes, income and other taxes and all
payments or deposits with respect to such taxes have been made within the time
period required by law.
          4.7.3. Regulatory Enforcement Actions. None of Borrower, Parent, any
Subsidiary or any of their respective officers or directors is now operating
under any restrictions, agreements, memoranda, or commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to the best of Borrower’s knowledge, (a) any such restrictions threatened
or (b) any agreements, memoranda or commitments being sought by any Governmental
Agency.
          4.7.4. Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to the best of Borrower’s knowledge, threatened
or proposed, against Borrower, Parent or any Subsidiary at law or in equity or
before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Borrower, Parent or any Subsidiary or affect issuance
or payment of the Subordinated Note; and none of Borrower, Parent or any
Subsidiary is in default with respect to any order, writ, injunction, or decree
of, or any written agreement with, any court, commission, board or agency,
domestic or foreign, that, either separately or in the aggregate, will have a
Material Adverse Effect on Borrower, Parent or any Subsidiary.
     4.7.5. Environmental. No Property is or, to the best of Borrower’s
knowledge, has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials and neither Borrower nor any Subsidiary has
engaged in such activities. Each Property, and Borrower and each Subsidiary, are
in compliance with all Hazardous Materials Laws. There are no claims or actions
(“Hazardous Materials Claims”) pending or, to the best of Borrower’s knowledge,
threatened against Borrower or any Subsidiary or any Property by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.

14



--------------------------------------------------------------------------------



 



          4.7.6. Brokerage Commissions. Neither Borrower nor any Affiliate of
Borrower is obligated to pay any brokerage commission or finder’s fee to any
Person in connection with the transactions contemplated by this Agreement..
          4.7.7. Anti-Money Laundering. Borrower and its Subsidiaries are in
compliance in all material respects with the applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transaction Reporting Act
of 1970, as amended, and the rules and regulations thereunder. Borrower and its
Subsidiaries have established compliance programs to ensure compliance with the
requirements of the USA PATRIOT Act and all applicable regulations promulgated
thereunder. Borrower and its Subsidiaries are in compliance in all material
respects with the USA PATRIOT Act and all applicable regulations promulgated
thereunder, and there is no charge, investigation, action, suit or proceeding
before any court, regulatory authority or governmental agency or body pending
or, to the best of Borrower’s knowledge, threatened regarding the compliance by
Borrower and its Subsidiaries with the USA PATRIOT Act or any regulations
promulgated thereunder, except as disclosed in writing to the Lender.
          4.7.8. No Registration. It is not necessary in connection with the
offer, sale and delivery of the Subordinated Note to the Lender to register the
Subordinated Note under the Securities Act of 1933, as amended.
     4.8. Borrower Status.
          4.8.1. Non-Foreign Status. Borrower is not a nonresident alien for
purposes of U.S. income taxation and is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as said terms are defined in the
Code or the regulations promulgated thereunder).
          4.8.2. Investment Company Act. Borrower is not an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
          4.8.3. No Burdensome Agreements. None of Borrower, Parent or any
Subsidiary is a party to any agreement, instrument or undertaking or subject to
any other restriction (a) which currently has a Material Adverse Effect on
Borrower, Parent or any Subsidiary, or (b) under or pursuant to which Borrower,
Parent or any Subsidiary is or will be required to place (or under which any
other Person may place) a lien upon any of its material properties securing
Indebtedness either upon demand or upon the happening of a condition, with or
without such demand.
          4.8.4. Foreign Qualifications. Borrower and each of the Subsidiaries
of Borrower is duly qualified as a foreign corporation to transact business and
is each in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or be in good
standing would not result in any Material Adverse Effect on Borrower and
Subsidiaries of Borrower, considered as one enterprise.

15



--------------------------------------------------------------------------------



 



     4.9. No Misstatement. No information, exhibit, report, schedule or
document, when viewed together as a whole, furnished by Borrower to Lender in
connection with the negotiation, execution or performance of this Agreement or
the funding of the Facility contains any untrue statement of a material fact, or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances when made or
furnished to Lender and as of the Closing Date.
     4.10. Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as of the date of the
Disbursement, and (c) as otherwise specifically provided herein. All
representations, warranties, covenants and agreements made in this Agreement or
in any certificate or other document delivered to Lender by or on behalf of
Borrower pursuant to or in connection with this Agreement shall be deemed to
have been relied upon by Lender notwithstanding Lender’s review of any documents
or materials delivered by Borrower to Lender pursuant to the terms hereof and
notwithstanding any investigation heretofore or hereafter made by Lender or on
their behalf (and Borrower hereby acknowledges such reliance by Lender in making
the Facility and all disbursements thereunder) and, furthermore, shall survive
the making of any or all of the disbursements of proceeds under the Facility and
continue in full force and effect as long as there remains unperformed any
obligations to Lender hereunder or under any of the other Transaction Documents.
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS. Borrower hereby further
covenants and agrees with Lender as follows:
     5.1. Compliance with Transaction Documents. Borrower shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under each and every one of the Transaction Documents.
     5.2. Certain Transactions; Business Operations.
          5.2.1 Merger and Consolidation. Borrower shall not consolidate with or
merger with any Person unless: (a) the successor entity which results from such
consolidation or merger, if not Borrower (the “Surviving Entity”), (i) shall be
a solvent FDIC insured depository institution organized and existing under the
laws of the United States of America or any state thereof or the District of
Columbia, and (ii) shall have executed and delivered to the holder of the
Subordinated Note its assumption of the due and punctual payment of the
principal of and premium, if any, and interest on the Subordinated Note, and the
due and punctual performance and observation of all of the covenants in the
Subordinated Note and this Agreement to be performed or observed by Borrower and
shall furnish to such holder an opinion of counsel in form and substance
reasonably satisfactory to such holder to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal valid and binding contract and agreement of the Surviving Entity
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles; and (b) immediately after giving effect to such
transaction and treating any Indebtedness that becomes an obligation of Borrower
or any of its Subsidiaries as a

16



--------------------------------------------------------------------------------



 



result of such transaction as having been incurred by Borrower or such
Subsidiary at the time of such transaction, no Event of Default or Unmatured
Event of Default would exist.
          5.2.2. Banking Practices. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to engage in any unsafe or unsound banking
practices as determined by a Governmental Agency.
          5.2.3. Affiliate Transactions. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to enter into any transaction including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any Affiliate of Borrower except in the ordinary course of
business and pursuant to the reasonable requirements of Borrower’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to Borrower or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
          5.2.4. Insurance. At its sole cost and expense, Borrower shall
maintain, and shall cause each Subsidiary to maintain, bonds and insurance to
such extent, covering such risks as is required by law, or as is usual and
customary for owners of similar businesses and properties in the same general
area in which Borrower or a Subsidiary operates. All such bonds and policies of
insurance shall be in a form, in an amount and with issuers/insurers recognized
as adequate by prudent business persons.
     5.3. Compliance with Laws.
          5.3.1. Generally. Borrower shall comply and cause each Subsidiary to
comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of their
respective businesses and the ownership of their respective properties, except,
in each case, where such noncompliance would not reasonably be expected to have
a Material Adverse Effect on Borrower and/or such Subsidiary.
          5.3.2. Regulated Activities. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to (a) engage in any business or activity
not permitted by all applicable laws and regulations, except where such business
or activity would not reasonably be expected to have a Material Adverse Effect
on Borrower and/or such Subsidiary or (b) make any loan or advance secured by
the capital stock of another bank or depository institution, or acquire the
capital stock, assets or obligations of or any interest in another bank or
depository institution, in each case other than in accordance with applicable
laws and regulations and safe and sound banking practices.
          5.3.3. Taxes. Borrower shall promptly pay and discharge all taxes,
assessments and other governmental charges imposed upon Borrower or any
Subsidiary or upon the income, profits, or property of Borrower or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of Borrower or any
Subsidiary. Notwithstanding the foregoing, none of Borrower or any Subsidiary
shall be required to pay any such tax, assessment, charge or claim, so long as
the validity thereof shall be

17



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings, and reserves therefor shall
be maintained on the books of Borrower and such Subsidiary as are deemed
adequate by Lender.
          5.3.4. Environmental Matters. Except as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Borrower shall: (a) exercise, and cause each Subsidiary to exercise, due
diligence in order to comply in all respects with all Hazardous Materials Laws;
and (b) promptly take any and all necessary remedial action in connection with
any Condition or Release or threatened Condition or Release on, under or about
any Property in order to comply with all applicable Hazardous Materials Laws;
provided, however, that such Borrower shall not be deemed to be in breach of the
foregoing covenant if and to the extent it has not taken such remedial actions
due to (x) its diligent pursuit of an available statutory or administrative
exemption from compliance with the relevant Hazardous Materials Law from the
appropriate Governmental Agency (and no penalties for non-compliance with the
relevant Hazardous Materials Law(s) shall accrue as a result of such
non-compliance, without rebate or waiver if such exemption or waiver is
granted), or (y) is actively and diligently contesting in good faith any
Governmental Agency’s order, determination or decree with respect to the
applicability or interpretation of any such relevant Hazardous Materials Law
and/or the actions required under such laws or regulations in respect of such
Condition or Release. In the event Borrower or any Subsidiary undertakes any
remedial action with respect to such Hazardous Material on, under or about any
Property, Borrower or such Subsidiary shall conduct and complete such remedial
action in compliance with all applicable Hazardous Materials Laws and in
accordance with the policies, orders and directives of all Governmental
Agencies.
          5.3.5. Environmental Indemnity. Borrower hereby agrees to defend,
indemnify and hold harmless Lender, its directors, officers, employees, agents,
successors and assigns (including, without limitation, any participants in the
Facility) from and against any and all losses, damages, liabilities, claims,
actions, judgments, court costs and legal or other expenses (including, without
limitation, attorney’s fees and expenses) which Lender may incur as a direct or
indirect consequence of (a) any Hazardous Materials Claim or any other violation
of a Hazardous Materials Law applicable to the operations of Borrower or any of
its Subsidiaries or the Property, or (b) the use, generation, manufacture,
storage, disposal, threatened disposal, transportation or presence of Hazardous
Materials in, on, under or about the Property or otherwise by Borrower or any
Subsidiary in violation of Hazardous Materials Law. Borrower’s duty and
obligations to defend, indemnify and hold harmless Lender shall survive the
cancellation of the Subordinated Note and any other Transaction Document until
the expiration of the relevant statutes of limitation under Hazardous Materials
Law.
          5.3.6. Corporate Existence. Borrower shall do or cause to be done all
things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Subsidiaries and its and their rights and franchises,
and comply in all material respects with all related laws applicable to Borrower
or the Subsidiaries; provided, however, that Borrower may consummate a merger or
consolidation in accordance with Section 5.2.1.
     5.4. Certain Expenses. Borrower will (a) pay all reasonable costs and
expenses of Lender incident to the transactions contemplated by this Agreement
incurred by Bowditch & Dewey, LLP, counsel to Lender in this transaction, in
connection with its preparation, negotiation and execution of the Transaction
Documents, and pay and save Lender and all other

18



--------------------------------------------------------------------------------



 



holders of the Subordinated Note harmless against any and all liability with
respect to amounts payable as a result of (i) any taxes which may be determined
to be payable in connection with the execution and delivery of this Agreement or
the Subordinated Note or any modification, amendment or alteration of the terms
or provisions of this Agreement or the Subordinated Note (excluding, in each
case, taxes calculated based upon the income of Lender), (ii) any interest or
penalties resulting from nonpayment or delay in payment of such expenses,
charges, disbursements, liabilities or taxes, and (iii) any income taxes in
respect of any reimbursement by Borrower for any of such violations, taxes,
interests or penalties paid by Lender. The obligations of Borrower under this
Section 5.4 shall survive the repayment in full of the Subordinated Note.
6. REPORTING. Borrower shall furnish and deliver or cause to be furnished and
delivered to Lender:
     6.1. Annual. As soon as available and in any event within 90 days after the
close of each fiscal year of Borrower, or within such further time as Lender may
permit, consolidated and consolidating audited financial statements for Parent,
Borrower and the Subsidiaries, including a balance sheet and related profit and
loss statement, prepared in accordance with GAAP consistently applied throughout
the periods reflected therein. Such financial statements shall be accompanied by
the unqualified opinion of Borrower’s accountant or other independent certified
public accountants reasonably acceptable to Lender.
     6.2. Quarterly. As soon as available and in any event within 45 days after
the close of each quarterly period of each fiscal year of Borrower, (a) the call
reports filed by Borrower with state or federal bank regulatory agencies, and
(b) the quarterly reports of Parent filed with the S.E.C. on form 10-Q.
     6.3. Periodic. Promptly after sending, making available or filing same,
copies of all other reports, proxy statements or financial statements that
Parent makes available to its stockholders and all registration statements and
reports that Parent files with the S.E.C.
7. FINANCIAL COVENANT. Borrower shall maintain such capital as may be necessary
to cause Borrower to be classified at all times as “adequately capitalized”, in
accordance with the rules and regulations of its primary federal regulator, as
in effect from time to time and consistent with the financial information and
reports contemplated in Section 6.
8. BORROWER’S DEFAULT.
     8.1. Borrower’s Defaults and Lender’s Remedies.
          8.1.1. Events of Default. Notwithstanding any cure periods described
below, Borrower shall immediately notify Lender in writing when Borrower obtains
knowledge of the occurrence of any default specified below. Regardless of
whether Borrower has given the required notice, the occurrence of one or more of
the following will constitute an “Event of Default” under this Agreement:
               8.1.1.1. Borrower fails to pay, when due, any principal of or
installment of interest on the Subordinated Note; or

19



--------------------------------------------------------------------------------



 



               8.1.1.2. Borrower fails to pay, when due, any amount payable
under this Agreement, the Subordinated Note (other than principal or interest),
and such failure continues for a period of five Business Days after knowledge
thereof by Borrower; or
               8.1.1.3. Borrower fails to keep or perform any of its agreements,
undertakings, obligations, covenants or conditions under this Agreement not
expressly referred to in another clause of this Section 8.1.1 and such failure
continues for a period of thirty days after knowledge thereof by Borrower; or
               8.1.1.4. Any “Event of Default” or “Default” as defined under, or
a default or breach in any respect by Borrower of any representation, warranty,
covenant or agreement under, any of the Transaction Documents occurs and is not
cured within 30 days thereof; or
               8.1.1.5. Any certification made pursuant to this Agreement by
Borrower or otherwise made in writing in connection with or as contemplated by
this Agreement or any of the other Transaction Documents by Borrower shall be
materially incorrect or false as of the delivery date of such certification, or
any representation to Lender by Borrower as to the financial condition or credit
standing of Borrower is or proves to be false or misleading; or
               8.1.1.6. Any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting Lender or Borrower
from performing any of their obligations under this Agreement or any of the
Transaction Documents, and such order or decree is not vacated, and the
proceedings out of which such order or decree arose are not dismissed, within
60 days after the granting of such decree or order; or
               8.1.1.7. Borrower shall fail comply with Section 7 hereof; or
               8.1.1.8. Final judgment or judgments for the payment of no less
than $5,000,000 in the aggregate is or are outstanding against Borrower or
against any of its property or assets, and any one or more of such judgments
equal to no less than $5,000,000 in the aggregate has remained unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of 60 days
from the date of its entry; or
               8.1.1.9. Borrower is notified that it is considered an
institution in “troubled condition” within the meaning of 12 U.S.C.
Section 1831i and the regulations promulgated thereunder; or
               8.1.1.10 Borrower (a) becomes insolvent or is unable to pay its
debts as they mature, (b) makes an assignment for the benefit of creditors,
(c) admits in writing its inability to pay its debts as they mature, or
(d) ceases doing business as a depository insitutution; or
               8.1.1.11 If, pursuant to any reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government that, by its express terms, is
applicable to Borrower, (a) any proceedings involving Borrower are commenced by
or against Borrower, or (b) a trustee of any substantial part of the assets of
Borrower is applied for or appointed, and Borrower by any action or failure

20



--------------------------------------------------------------------------------



 



to act indicates its approval of, consent to or acquiescence in any of the
foregoing, or an order shall be entered approving the petition in such
proceedings, or approving the application for or appointment of such trustee,
and within 60 days after the entry of such order or such appointment, such order
or appointment is not vacated or stayed on appeal or otherwise, or shall not
otherwise have ceased to continue in effect; or
               8.1.1.12 Borrower applies for, consents to or acquiesces in the
appointment of a receiver or conservator for itself, or in the absence of such
application, consent or acquiescence, a receiver or conservator is appointed for
Borrower; or
               8.1.1.13 Following the expiration of any grace period applicable
thereto, Borrower or any Subsidiary continues to be in default in any payment of
principal or interest for any other obligation, in the performance of any other
term, condition or covenant contained in any agreement (including, without
limitation, an agreement in connection with the acquisition of capital equipment
on a title retention or net lease basis) under which any such obligation is
created the effect of which default is to cause or permit the holder of such
obligation to cause such obligation to become due prior to its stated maturity
if the aggregate amount that becomes due in such manner is in excess of
$5,000,000.
               8.1.1.14 Borrower shall have been in material breach of any of
the representations and warranties set forth in Section 4 hereof as of the date
of this Agreement.
          8.1.2. Lender’s Remedies. Upon the occurrence of any Event of Default,
Lender shall have the right, if such Event of Default shall then be continuing,
in addition to all the remedies conferred upon Lender by law or equity or the
terms of any Transaction Document, to do any or all of the following,
concurrently or successively, without notice to Borrower:
               8.1.2.1. Solely pursuant to Sections 8.1.1.6, 8.1.1.10, 8.1.1.11,
or 8.1.1.12, declare the Subordinated Note to be, and it shall thereupon become,
immediately due and payable, subject to approval by Governmental Agencies, as
applicable, without presentation, demand, protest or notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the
Subordinated Note to the contrary notwithstanding; or
               8.1.2.2 Exercise all of its rights and remedies at law or in
equity.
               8.1.2.3. If Borrower ceases or elects to cease to be subject to
the supervision and regulations of the FDIC or similar regulatory authority
overseeing bank, thrift, savings and loan or financial holding companies or
similar institutions requiring specifications for the treatment of capital
similar in nature to the capital adequacy guidelines under the FDIC rules and
regulations, then the Lender may declare the Subordinated Note to be, and it
shall thereupon become, immediately due and payable upon the occurrence of any
Event of Default set forth in Section 8.1.1.
     8.2. Other Remedies. Nothing in this Article 8 is intended to restrict
Lender’s rights under any of the other Transaction Documents, other related
documents, or at law or in equity, and Lender may exercise such rights and
remedies as and when they are available.

21



--------------------------------------------------------------------------------



 



     8.3. No Lender Liability. To the extent permitted by law, Lender shall have
no liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, except for its or their
own gross negligence or willful misconduct.
     8.4. Lender’ Fees and Expenses. In case of any Event of Default or
Unmatured Event of Default hereunder, Borrower shall pay Lender’s fees and
expenses including, without limitation, reasonable attorneys’ fees and expenses,
in connection with the enforcement of this Agreement or any of the other
Transaction Documents or other related documents.
9. MISCELLANEOUS.
     9.1 Release; Indemnification. Borrower hereby releases Lender and its
Affiliates, directors, officers, employees, agents and advisors from any and all
causes of action, claims or rights which Borrower may now or hereafter have for,
or which may arise from, any loss or damage in connection with (a) any failure
of Lender to protect, enforce or collect in whole or in part any of the Facility
and (b) any other act or omission to act on the part of Lender, its Affiliates,
officers, agents, directors, advisors or employees, except in each instance for
willful misconduct and gross negligence. Borrower shall indemnify, defend and
hold Lender and its Affiliates harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever (including, without limitation,
reasonable attorneys’ fees and expenses) which may at any time be either
directly or indirectly imposed upon, incurred by or awarded against Lender or
any of Lender’s Affiliates in connection with, arising from or relating to
Lender’s entering into or carrying out the terms of this Agreement or being the
holder of the Subordinated Note, unless Borrower establishes that the loss,
liability, obligations, penalty, claim, fine, demand, litigation, defense, cost,
judgment, suit, proceeding, damage, disbursement or expense arose primarily by
reason of Lender’s or any of Lender’s Affiliates’ willful misconduct or gross
negligence.
     9.2. Prohibition on Assignment. Borrower may not assign, transfer or
delegate any of its rights under this Agreement or the Subordinated Note without
the prior written consent of Lender.
     9.3. Time of the Essence. Time is of the essence of this Agreement.
     9.4. Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein contained shall be effective unless set
forth in a writing signed by Lender, and any such waiver or amendment shall be
effective only to the extent set forth in such writing. No failure to exercise
or delay in exercising, by a Lender or any holder of the Subordinated Note, of
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise thereof, or the exercise of any other right or
remedy provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
No notice or demand on Borrower in any case shall, in itself, entitle Borrower
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Lender to any other or further action in
any circumstances without notice or demand. No consent or waiver, expressed or
implied, by Lender

22



--------------------------------------------------------------------------------



 



to or of any breach or default by Borrower in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of Borrower hereunder. Failure on the part of Lender to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by Lender of their rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.
     9.5. Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
     9.6. Usury; Revival of Liabilities. The parties hereto intend to conform
strictly to applicable usury laws as in effect from time to time during the term
of the Facility. Accordingly, if the transaction contemplated hereby would be
usurious under applicable law (including the laws of the United States of
America, or of any other jurisdiction whose laws may be mandatorily applicable),
then, in that event, notwithstanding anything to the contrary in this Agreement
or the Subordinated Note, Borrower and Lender agree that the aggregate of all
consideration that constitutes interest under applicable law that is contracted
for, charged or received under or in connection with this Agreement shall under
no circumstances exceed the maximum amount of interest allowed by applicable
law, and any excess shall be credited to Borrower by Lender (or if such
consideration shall have been paid in full, such excess refunded to Borrower by
Lender). To the extent that Lender receives any payment on account of Borrower’s
Liabilities and any such payment(s) and/or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
subordinated and/or required to be repaid to a trustee, receiver or any other
Person under any bankruptcy act, state or federal law, common law or equitable
cause, then to the extent of such payment(s) or proceeds received, Borrower’s
Liabilities or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment(s) and/or proceeds had not
been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.
     9.7. Notices. Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight courier, addressed:

23



--------------------------------------------------------------------------------



 



     
if to Borrower:
  River Bank
 
  30 Massachusetts Avenue
 
  North Andover, MA 01845
 
  Attention: President and Chief Executive Officer
 
   
if to Lender:
  Commerce Bank & Trust Company
 
  386 Main Street
 
  Worcester, MA 01608
 
  Attention: President and Chief Executive Officer

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier.
     9.8. Successors and Assigns. This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns except that, unless Lender consents in writing, no assignment made by
Borrower in violation of this Agreement shall be effective or confer any rights
on any purported assignee of Borrower.
     9.9. No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Lender,
shall be deemed to make a Lender a partner or joint venturer with Borrower.
     9.10. Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form and substance satisfactory to Lender.
     9.11. Entire Agreement. This Agreement and the other Transaction Document
along with the Exhibits thereto constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be modified
or amended in any manner other than by supplemental written agreement executed
by the parties hereto. No party, in entering into this Agreement, has relied
upon any representation, warranty, covenant, condition or other term that is not
set forth in this Agreement or in the other Transaction Document.
     9.12. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of The Commonwealth of Massachusetts. Nothing
herein shall be deemed to limit any rights, powers or privileges which Lender
may have pursuant to any law of the United States of America or any rule,
regulation or order of any department or agency thereof and nothing herein shall
be deemed to make unlawful any transaction or conduct by Lender which is lawful
pursuant to, or which is permitted by, any of the foregoing.
     9.13. Legal Reimbursement. If any attorney is engaged by Lender to enforce
or defend any provision of this Subordinated Note or any of the other
Transaction Documents, or as a consequence of any Event of Default, with or
without the filing of any legal action or

24



--------------------------------------------------------------------------------



 



proceeding, then Borrower shall pay to Lender immediately upon demand all
reasonable attorneys’ fees and expenses, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance owing hereunder as if such unpaid attorneys’ fees and expenses
had been added to the principal.
     9.14. No Third Party Beneficiary. This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.
     9.15. Legal Tender of United States. All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
     9.16. Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed by facsimile and in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
     9.17. Knowledge; Discretion. All references herein to Lender’s or the
Borrower’s knowledge shall be deemed to mean the knowledge of such party based
on commercially reasonable inquiry. All references herein to Borrower’s
knowledge shall be deemed to refer to the knowledge of Borrower and each
Subsidiary. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by Lender, to the making of a determination
or designation by Lender, to the application of Lender’s discretion or opinion,
to the granting or withholding of Lender’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to
Lender, or otherwise involving the decision making of Lender, shall be deemed to
mean that Lender shall decide using the reasonable discretion or judgment of a
prudent lender.
     9.18. Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY
WAY IN CONNECTION WITH THIS AGREEMENT OR THE SUBORDINATED NOTE, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL. BORROWER
FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND
BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENT AND (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

25



--------------------------------------------------------------------------------



 



[SIGNATURES APPEAR ON FOLLOWING PAGE]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Subordinated Note
Purchase Agreement to be executed under seal by their duly authorized
representatives as of the date first above written.

            RIVER BANK
   
Witness 
By:   /s/ Gerald T. Mulligan         Name:   Gerald T. Mulligan        Title:  
President and Chief Executive Officer        COMMERCE BANK & TRUST COMPANY
   
Witness
By:   /s/ Brian W. Thompson         Name:   Brian W. Thompson        Title:  
President and Chief Executive Officer     

27



--------------------------------------------------------------------------------



 



EXHIBIT A
 
SUBORDINATED NOTE
 

      $6,000,000.00   October 20, 2009

     FOR VALUE RECEIVED, the undersigned, RIVER BANK (“Borrower”), hereby
promises to pay to the order of COMMERCE BANK & TRUST COMPANY, or any holder
hereof from time to time (“Lender”), at such place as may be designated in
writing by Lender, the principal sum of $6,000,000.00 with interest thereon as
hereinafter provided. This Subordinated Note (this “Subordinated Note”) is
issued pursuant to the terms of that certain Subordinated Note Purchase
Agreement of even date herewith by and among Borrower, and Lender (as may be
amended, restated, supplemented or modified from time to time, the “Agreement”).
All capitalized terms used but not defined herein shall have the respective
meanings ascribed to them in the Agreement.
     Subject to prior regulatory approval, if applicable, all accrued interest
and unpaid principal and other amounts due and payable under this Subordinated
Note shall be paid in full on or before the Maturity Date. The outstanding
unpaid principal balance of this Subordinated Note shall be payable in one
installment on the Maturity Date. The unpaid principal amount outstanding under
this Subordinated Note from time to time shall bear interest before maturity in
accordance with the Agreement.
     Whenever any payment to be made under this Subordinated Note shall be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day. There shall be no penalties or other charges payable by
Borrower to Lender hereunder other than those payments described in this
Subordinated Note or in the Agreement. Borrower may prepay all of the
outstanding unpaid principal balance under this Subordinated Note in accordance
with Section 2.11. of the Agreement. Borrower acknowledges that under current
applicable regulations it may not retire any part of its obligations hereunder
without the prior written consent of the FDIC or other primary regulator
(including payment at maturity, or pursuant to an acceleration clause or
redemption prior to maturity). Borrower further acknowledges that Lender shall
have no responsibility to verify whether Borrower has obtained any such consent.
     The indebtedness of Borrower evidenced by this Subordinated Note, including
the principal, premium, if any, and interest, shall be subordinate and junior in
right of payment to Borrower’s obligations to its depositors, and its other
obligations to its general and secured creditors, except such other creditors
holding obligations of Borrower ranking on a parity with or junior to this
Subordinated Note, if any. This Subordinated Note is ineligible as collateral
for any loan made by Borrower and is unsecured.
     Lender expressly waives any right of offset it may have against Borrower.

 



--------------------------------------------------------------------------------



 



     In the event of any dissolution, liquidation or winding up of Borrower,
whether voluntary or involuntary, all obligations to Borrower’s depositors,
general creditors and secured creditors, except such creditors holding
obligations of Borrower ranking on a parity with or junior to this Subordinated
Note, if any, shall be entitled to be paid in full before any payment shall be
made on account of the principal of or interest on this Subordinated Note. In
the event of any such proceeding, after payment in full of all such sums owing
with respect to such prior obligations, Lender, together with the holders of any
obligations of Borrower ranking on a parity with this Subordinated Note, shall
be entitled to be paid, from the remaining assets of Borrower, the unpaid
principal and interest of this Subordinated Note or such obligations before any
payment or other distribution, whether in cash, property or otherwise, shall be
made on account of any capital stock or any obligation of Borrower ranking
junior to this Subordinated Note.
     If an Event of Default shall occur, Lender shall have the rights set forth
in Section 8. of the Agreement.
     If any attorney is engaged by Lender to enforce or defend any provision of
this Subordinated Note or any of the other Transaction Documents, or as a
consequence of any Event of Default, with or without the filing of any legal
action or proceeding, then Borrower shall pay to Lender immediately upon demand
reasonable attorneys’ fees and expenses, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance owing hereunder as if such unpaid attorneys’ fees and expenses
had been added to the principal.
     No previous waiver and no failure or delay by Lender in acting with respect
to the terms of this Subordinated Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Subordinated Note or the Agreement or the obligations secured thereby. A
waiver of any term of this Subordinated Note or any of the other Transaction
Documents or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver. In the event
of any inconsistencies between the terms of this Subordinated Note and the terms
of the Agreement, the terms of the Agreement shall prevail. In the event of any
inconsistencies between the terms of this Subordinated Note and the terms of any
document, other than the Agreement, related to the Facility evidenced by this
Subordinated Note, the terms of this Subordinated Note shall prevail.
     Except as otherwise provided in the Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Subordinated Note. In
addition, Borrower expressly agrees that this Subordinated Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.
     Time is of the essence with respect to every provision hereof. This
Subordinated Note shall be construed and enforced in accordance with the laws of
The Commonwealth of Massachusetts, except to the extent that federal laws
preempt the laws of The Commonwealth of Massachusetts, and all persons and
entities in any manner obligated under this Subordinated Note consent to the
jurisdiction of any federal or State court within The Commonwealth of

 



--------------------------------------------------------------------------------



 



Massachusetts having proper venue and also consent to service of process by any
means authorized by Massachusetts law. Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of in-house or staff
attorneys and the reasonable fees and expenses of any other experts or
consultants.
     All agreements between Borrower and Lender (including, without limitation,
this Subordinated Note and the Agreement, and any other documents securing all
or any part of the indebtedness evidenced hereby) are expressly limited so that
in no event whatsoever shall the amount paid or agreed to be paid to Lender
exceed the highest lawful rate of interest permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision hereof, the
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Subordinated Note (whether or
not then due and payable) and not to the payment of interest or refunded to
Borrower if such principal has been paid in full.
     Lender may sell, assign, pledge or otherwise transfer or encumber any or
all of its interest under this Subordinated Note at any time and from time to
time. In the event of a transfer, all terms and conditions of this Subordinated
Note shall be binding upon and inure to the benefit of the transferee after such
transfer; provided, however, that Borrower shall have no obligation hereunder to
any such transferee unless and until any transfer of this Subordinated Note is
recorded on the books and records of Borrower.
     Upon receipt of notice from Lender advising Borrower of the loss, theft,
destruction or mutilation of this Subordinated Note, Borrower shall, execute and
deliver in lieu thereof a new Subordinated Note in principal amount equal to the
unpaid principal amount of such lost, stolen, destroyed or mutilated
Subordinated Note, dated the date to which interest has been paid on such lost,
stolen, destroyed or mutilated Subordinated Note.
     Unless otherwise provided in the Agreement, all payments on account of the
indebtedness evidenced by this Subordinated Note shall be first applied to the
payment of costs and expenses of Lender which are due and payable, then to
past-due interest on the unpaid principal balance and the remainder to
principal.
     Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Agreement.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS SUBORDINATED
NOTE OR THE OTHER TRANSACTION DOCUMENT, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR

 



--------------------------------------------------------------------------------



 



LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS SUBORDINATED NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE TRANSACTION DOCUMENTS, AND (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.
     THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY
OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS SUBORDINATED NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SUBORDINATED NOTE BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SUBORDINATED
NOTE ONLY (A) TO BORROWER, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO A “NON U.S.
PERSON” IN AN “OFFSHORE TRANSACTION” PURSUANT TO REGULATION S UNDER THE
SECURITIES ACT, (D) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THE SUBORDINATED NOTE FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
SUCH AN “ACCREDITED INVESTOR,” FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO,
OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO BORROWER’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE SUBORDINATED NOTE PURCHASE
AGREEMENT, A COPY OF WHICH MAY BE OBTAINED FROM BORROWER. THE HOLDER OF THIS
SUBORDINATED NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT IT WILL COMPLY WITH THE
FOREGOING RESTRICTIONS.
     THE INDEBTEDNESS OF BORROWER EVIDENCED BY THIS SUBORDINATED NOTE, INCLUDING
THE PRINCIPAL AND PREMIUM, IF ANY, AND INTEREST SHALL BE SUBORDINATE AND JUNIOR
IN RIGHT OF PAYMENT TO ITS OBLIGATIONS TO

 



--------------------------------------------------------------------------------



 



ITS DEPOSITORS, ITS OBLIGATION UNDER BANKERS’ ACCEPTANCES AND LETTERS OF CREDIT,
AND ITS OBLIGATIONS TO ITS OTHER CREDITORS, EXCEPT SUCH OTHER CREDITORS HOLDING
OBLIGATIONS OF BORROWER RANKING ON A PARITY WITH OR JUNIOR TO THIS SUBORDINATED
NOTE, BUT INCLUDING ITS OBLIGATIONS TO THE FEDERAL RESERVE BANK, FDIC, AND ANY
RIGHT ACQUIRED BY THE FDIC AS A RESULT OF LOANS MADE BY THE FDIC TO BORROWER OR
THE PURCHASE OR GUARANTEE OF ANY OF ITS ASSETS BY THE FDIC PURSUANT TO THE
PROVISIONS OF 12 U.S.C. SECTION 1823 (C), (D) OR (E), WHETHER NOW OUTSTANDING OR
HEREAFTER INCURRED. IN THE EVENT OF ANY INSOLVENCY, RECEIVERSHIP,
CONSERVATORSHIP, REORGANIZATION, READJUSTMENT OF DEBT, MARSHALING OF ASSETS AND
LIABILITIES OR SIMILAR PROCEEDINGS OR ANY LIQUIDATION OR WINDING UP OF OR
RELATING TO BORROWER, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS
SHALL BE ENTITLED TO BE PAID IN FULL BEFORE ANY PAYMENT SHALL BE MADE ON ACCOUNT
OF THE PRINCIPAL OF, OR PREMIUM, IF ANY, OR INTEREST, ON THE SUBORDINATED NOTE.
IN THE EVENT OF ANY SUCH PROCEEDINGS, AFTER PAYMENT IN FULL OF ALL SUMS OWING ON
SUCH PRIOR OBLIGATIONS, THE HOLDER, OF THE SUBORDINATED NOTE, TOGETHER WITH ANY
OBLIGATIONS OF BORROWER RANKING ON A PARITY WITH THE NOTE, SHALL BE ENTITLED TO
BE PAID FROM THE REMAINING ASSETS OF BORROWER THE UNPAID PRINCIPAL THEREOF AND
ANY UNPAID PREMIUM, IF ANY, AND INTEREST BEFORE ANY PAYMENT OR OTHER
DISTRIBUTION, WHETHER IN CASH, PROPERTY, OR OTHERWISE, SHALL BE MADE ON ACCOUNT
OF ANY CAPITAL STOCK OR ANY OBLIGATIONS OF BORROWER RANKING JUNIOR TO THE NOTE.
NOTHING HEREIN SHALL IMPAIR THE OBLIGATION OF BORROWER, WHICH IS ABSOLUTE AND
UNCONDITIONAL, TO PAY THE PRINCIPAL OF AND ANY PREMIUM AND INTEREST ON THE NOTE
ACCORDING TO ITS TERMS.
     THE HOLDER OF THIS SUBORDINATED NOTE BY ITS ACCEPTANCE HEREOF AGREES,
REPRESENTS AND WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING TRANSACTIONS
INVOLVING THIS SECURITY UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE
SECURITIES ACT OR AN APPLICABLE EXEMPTION THEREFROM.
     THE HOLDER OF THIS SUBORDINATED NOTE BY ITS ACCEPTANCE HEREOF ALSO AGREES,
REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
(EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY AND NO PERSON INVESTING “PLAN
ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE OR ANY INTEREST
THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF
AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS

 



--------------------------------------------------------------------------------



 



PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE IS NOT PROHIBITED BY SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.
ANY PURCHASER OR HOLDER OF THIS SUBORDINATED NOTE OR ANY INTEREST THEREIN WILL
BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER
(i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH
THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
     IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SUBORDINATED NOTE WILL
DELIVER TO BORROWER AND TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS MAY
BE REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.
     THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR
ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION. THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF DEPOSITORS AND THE
CLAIMS OF GENERAL AND SECURED CREDITORS OF BORROWER, IS INELIGIBLE AS COLLATERAL
FOR A LOAN BY BORROWER OR ANY OF ITS SUBSIDIARIES AND IS UNSECURED.
     IN WITNESS WHEREOF, the undersigned has executed this Subordinated Note or
caused this Subordinated Note to be executed under seal by its duly authorized
representative as of the date first above written.

            RIVER BANK
      By:           Name:   Gerald T. Mulligan        Title:   President and
Chief Executive Officer     

 